DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 03/27/2020 claims priority to US provisional applications 62/979,289, filed 02/20/2020, and 62/826,524, filed 03/29/2019.

Status of Application, Amendments, and/or Claims
	Applicant’s response of 11 October 2022 are acknowledged. No claims were amended and no claims were canceled. Claims 10-20 are new. Claims 1-20 are currently pending and under consideration.

Information Disclosure Statement
	The two information disclosure statements filed with the response are acknowledged and have been considered.

Maintained Rejections
	Claims 1-9 were rejected under 35 USC 103. The rejections are maintained.
	All rejections of current record are included in the instant office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to the method of claim 1 and add the limitations wherein the subject has been treated with chemotherapy (claim 18), and radiation (claim 19). While the original disclosure teaches that the bispecific antibody XmAb20717 can be used as a front-line therapy, second line therapy, third line therapy, fourth line therapy, fifth line therapy, or sixth line therapy (page 31, [0122], the originally filed disclosure does not contemplate that the prior therapy was chemotherapy or radiation as claimed. In the example provided, it is stated that patients had a median of 4 prior systemic therapies (range 0-9), but the disclosure does not identify what these prior therapies were (page 36, [0148]). Furthermore, the only location in the filed disclosure that references chemotherapy and radiation is paragraph [0009] on pages 3 and 4, where it is stated that the facts must be considered in planning the next stage of cancer immunotherapy is that checkpoint therapy has not benefited all cancer subjects and that treatments are not without risk. Here, applicant is stating that the toxicities of these drugs differ from those of cytotoxic chemotherapy and radiation. 
Overall, the original disclosure, as filed is, does not contemplate the treatment of patients who have been treated with chemotherapy or radiation as claimed in new claims 18 and 19. Therefore, these limitations are considered to be new matter and do not meet the written description requirement. 
It is further noted that applicant references paragraphs [0156] and [0158] of the specification in the first paragraph of the remarks in support of the amendments; these paragraphs, however, were not found in the specification which goes up to paragraph [0154].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 remain rejected and new claims 13, 14, and 16-19 are newly rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42.

Regarding claim 1, Xencor teaches a method for treating a solid cancerous tumor in a human subject (page 121, [00497], “in the methods of the invention, therapy is used to provide a positive therapeutic response with respect to a disease or condition”; page 112, [00443], “generally the bispecific checkpoint antibodies of the invention are administered to patients with cancer, and efficacy is assessed, in a number of ways as described herein. Thus, while standard assays of efficacy can be run, such as cancer load, size of tumor, evaluation of presence or extent of metastasis, etc.”; page 16, [0059], “PD-1 and CTLA-4 are coexpressed in a variety of tumor types, including bladder, breast, colon, prostate, lung, melanoma, and ovarian cancer”).  A skilled artesian would recognize that the cancers listed by Xencor meet the limitation of “solid cancerous tumor” and patients meets the limitation of “human subject”.
Xencor teaches that the method consists essentially of administering to the subject a single antibody where the single antibody is a bispecific antibody targeting CTLA-4 and PD-1 (page 112, [00443], “generally the bispecific checkpoint antibodies of the invention are administered to patients with cancer”; page 104, [00404], “the CTLA-4 X PD-1 bispecific antibodies (in either the bottle opener format or the central-scFv format)”). 
Xencor teaches that the bispecific antibody comprises the first, second, and third monomers disclosed in instant claim 1 (page 146, 5., “said first heavy chain has SEQ ID NO: 23581, said second heavy chain has SEQ ID NO: 23576, and said light chain has SEQ ID NO: 23591”; page 145, 1., “a heterodimeric antibody comprising: a) a first heavy chain…; and b) a second heavy chain…c) a light chain”; . The alignment of SEQ ID NO: 23576, 23581, and 23591 with instant application SEQ ID NO: 1, 2, and 3 are shown below. Xencor SEQ ID NO:s 23576, 23581, and 23591 represent the antibody referred to as “XENP20717” (Figure 14H, figure page 60/196).

Instant SEQ ID NO: 1 aligned with Xencor SEQ ID NO: 23576 

    PNG
    media_image1.png
    671
    730
    media_image1.png
    Greyscale


Instant SEQ ID NO: 2 aligned with Xencor SEQ ID NO: 23581

    PNG
    media_image2.png
    675
    735
    media_image2.png
    Greyscale



Instant SEQ ID NO: 3 aligned with Xencor SEQ ID NO: 23591

    PNG
    media_image3.png
    368
    735
    media_image3.png
    Greyscale


	Xencor further teaches that the bispecific antibody is intravenously administered (page 121, [00497], “administered to a subject, in accord with known methods, such as intravenous administration as a bolus or by continuous infusion over a period of time”) and that the bispecific antibody is administered for a time period sufficient to treat the solid cancerous tumor (page 122, [00502], “treatment according to the present invention includes a ‘therapeutically effective’ amount of the medicaments used. A ‘therapeutically effect amount’ refers to an amount effective, at dosages and for periods of time necessary, to achieve a desired therapeutic response”). 
Xencor teaches that “a therapeutically effective amount of a therapeutic compound may decrease tumor size, or otherwise ameliorate symptoms in a subject. One of ordinary skill in the art would be able to determine such amounts based on such factors as the subject’s size, the severity of the subject’s symptoms, and the particular composition or route of administration selected” (page 122, [00506]). In the study of the bispecific antibody XENP20717, the antibody was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196). Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 
	While Xencor teaches the bispecific antibody of the instant invention as well as dosages that are in the range of 0.5 mg/kg and 12 mg/kg, Xencor does not disclose that the bispecific antibody is administered once every 13-15 days.
	Antibodies that bind the same targets as the bispecific antibody taught by Xencor (CTLA-4 and PD-1) are well known and characterized in the art. For example, Sheng outlines the clinical pharmacology characteristics and development challenges for approved immunomodulatory monoclonal antibodies including ipilimumab (an CTLA-4 antibody) and, more recently, nivolumab and pembrolizumab (both anti-PD-1 antibodies) (abstract).
Sheng teaches that ipilimumab (a CTLA-4 antibody) was initially tested over a dose range of 0.3-10 mg/kg, that the 3 mg/kg dose was administered in phase 3 trials to melanoma patients, and that a dosage of 10 mg/kg is approved in the US for the treatment of melanoma (page S29, right column, paragraph 3). Sheng teaches that ipilimumab has been approved for the treatment of melanoma at doses of 0.3, 3, or 10 mg/kg every 3 weeks for 4 doses (Q3W x 4) with an intravenous infusion time of 90 minutes (page S31, Table 1, column 2 “Ipilimumab”). 
Sheng teaches that nivolumab (a PD-1 antibody) was tested at doses of 0.1-10 mg/kg every 2 weeks for up to 96 weeks and was well tolerated up to 10 mg/kg. Sheng teaches that responses across tumor types appeared to plateau at a dose of 3 mg/kg every 2 weeks, which was accordingly chosen for further clinical development (page S29, right column, paragraph 3). Sheng further teaches that nivolumab has been approved for the treatment of melanoma, non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC) and urothelial cancer at doses of 0.1-20 mg/kg as a single dose or as multiple doses every 2 or 3 weeks (Q2W or Q3W) with intravenous infusion times of 60 minutes (page S31, Table 1, column 3, “nivolumab”). 
Sheng also teaches the antibody Pembrolizumab (a PD-1 antibody) which has been approved for the treatment of melanoma, non-small cell lung cancer, head and Neck squamous cell carcinoma (HNSCC), classic Hodgkin’s Lymphoma and urothelial cancer at dosages of 1-10 mg/kg every 2 weeks and 2-10 mg/kg every 3 weeks with intravenous infusion times of 30 minutes (page S31, Table 1, column 4, “Pembrolizumab”). 
Overall, Sheng teaches dosages of PD-1 inhibitors and CTLA-4 inhibitors ranging from 0.1-20 mg/kg in time frames of 14-21 days (Q2W-Q3W). The dosages taught by Sheng overlap with those taught by Xencor of about 0.1-100 mg/kg and studies at 1 mg/kg and 5 mg/kg.
It would have been obvious to one of ordinary skill in the art to have administered the bispecific antibody at dosages of 0.1-100 mg/kg as taught by Xencor every 14-21 days as taught by Sheng. A skilled artesian would have been motivated to make this combination in order to administer the therapy in dosages and dosage schedules that are known in the art to be effective and safe for CTLA-4 and PD-1 inhibitors. The ranges taught by Xencor and Sheng overlap with those of the instant claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
	It is further noted that Xencor and Sheng demonstrate that the dosages and dosage schedules of the instant application were known in the art prior to the effective filing date of the claimed invention. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this regard, it would have been obvious to use the dosages/dosing schedules taught by Xencor and Sheng as a starting point for routine experimentation to optimize the administration for dosing of the bispecific antibody.

Regarding claim 2, Xencor and Sheng teach the method of claim 1 as discussed above. 
Xencor further teaches that PD-1 and CTLA-4 are co-expressed in cancer including melanoma, head and neck, and lung squamous (page 124, [00515]).
Sheng further teaches that CTLA-4 inhibitors have been approved by the US for the treatment of melanoma and that PD-1 inhibitors have been approved for the treatment of melanoma, non-small cell lung cancer (NSCLC), head and Neck squamous cell carcinoma (HNSCC), and urothelial cancer (Table 1, page S31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of claim 1 to treat the solid cancerous tumors disclosed by Xencor and Sheng. A skilled artesian would have been motivated to treat these cancers as they have been demonstrated to express the targets of the bispecific antibody and have been clinically shown to be responsive to the blockade of the CTLA-4 and/or PD-1 pathway(s).

Regarding claim 3, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor further teaches that the solid cancerous tumor is melanoma (page 124, [00515]).



Regarding claim 4, Xencor and Sheng teach the method of claim 1 as discussed above.
In the study performed by Xencor, XENP20717 was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196). Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 
The dosages studied by Xencor fit within the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Regarding claim 5, Xencor and Sheng teach the method of claim 1 as discussed above.
In the study performed by Xencor, XENP20717 was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196) which fits within the claimed range of about 0.15 mg/kg and about 10.0 mg/kg. Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 

Regarding claim 6, Xencor and Sheng teach the method of claim 1 as discussed above.
Sheng further teaches infusion rates of CTLA-4 antibodies and PD-1 antibodies ranging from 30-90 minutes (Table 1, page S31) which overlaps with the claimed range of about 45 to about 75 minutes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding claim 8, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor and Sheng both teach dosages in mg/kg implying that the patient’s weight would need to be assessed prior to administration. Sheng also teaches that “Immunotherapeutic mAb clinical development has traditionally used body weight-based dosing, as body size was believed to be a major contributor to interindividual PK variability” (page S30, left column, paragraph 2).

Regarding claim 13, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor further teaches that PD-1 and CTLA-4 are coexpressed in a variety of tumor types including ovarian cancer (page 16, [0059]; Figure 44, Figure page 135/196, pdf page 283).
Based on this teaching by Xencor, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method for treating a solid cancerous tumor taught by Xencor and Sheng in the treatment of ovarian cancer. A skilled artesian would have been motivated to make this combination in order to treat a cancer that is known to express both of the targets of the bispecific antibody taught by Xencor.

Regarding claims 14 and 16, Xencor and Sheng teach the method of claim 1 as discussed above. 
Sheng further teaches that T-cell checkpoint inhibitors have shown marked success since the approval of ipilimumab in 2011 leading to the acceleration of drug-development in the field of immuno-oncology. Sheng teaches that approved checkpoint inhibitors include ipilimumab, an anti-CTLA-4 inhibitor; nivolumab, and pembrolizumab, which are anti-PD-1 inhibitors; and atezolizumab, avelumab, and durvalumab, which are anti-PD-L1 inhibitors. Sheng teaches that the mechanism of action of these agents in harnessing effector T-cell function of the immune system to achieve cancer cytotoxicity has resulted in demonstrated superiority and, in many cases, approval of these drugs for the treatment of multiple tumor types including non-small cell lung cancer (NSCLC) and renal cell carcinoma (RCC). Sheng further teaches that tumors escape immune surveillance in the host body by various methods including upregulation of suppressor immune cells, coinhibitory receptor-ligand expression, and production of immunosuppressive cytokines. Sheng further teaches that CTLA-4 and PD-1/PD-L1 have complementary and synergistic roles in regulating T-cell activation (page S27, left column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Zheng in the treatment of renal cell carcinoma and non-small lung cancer as taught by Sheng. A skilled artesian would have been motivated to make this combination in order to overcome the immunosuppressive tumor environment and treat cancers that have been associated with the same checkpoints as the bispecific antibody of the method taught by Xencor and Sheng. Furthermore, a skilled artesian would have had a reasonable expectation of success in treating these tumors as both Xencor and Sheng teach the manipulation of the immune environment through PD-1 and CTLA-4 checkpoints to treat solid cancers.

Regarding claim 17, Xencor and Sheng teach the method of claim 1 as discussed above.
Sheng further teaches that checkpoint inhibitors are a versatile class of immunomodulatory agents and have been demonstrated to provide clinical benefits in the treatment of several cancers (page S27, right column, paragraph 2). Sheng provides an overview of the 6 agents that were approved to date including Ipilimumab which was the first checkpoint inhibitor to be made commercially available, receiving FDA approval in 2011 for the treatment of unresectable or metastatic melanoma and as an adjuvant therapy for melanoma in 2015 (paragraph bridging pages S27 and S28). Sheng teaches that Nivolumab was approved in 2014 for the treatment of patients with unresectable or metastatic melanoma, initially for second-line treatment after failure of ipilimumab (also after a BRAF inhibitor in patients positive for BRAF V600 mutation) (page 28, paragraph bridging left and right column).
Sheng teaches that tumors escape immune surveillance in the host body by various methods including upregulation of suppressor immune cells, coinhibitory receptor-ligand expression, and production of immunosuppressive cytokines. Sheng further teaches that CTLA-4 and PD-1/PD-L1 have complementary and synergistic roles in regulating T-cell activation (page S27, left column, paragraph 3; Figure 2, page S28).
Based on the teachings of Sheng, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng to treat a subject who has been previously treated with a checkpoint inhibitor. A skilled artesian would have been motivated to treat these patients and would have had a reasonable expectation of success as Sheng teaches that the two checkpoints (targeted by the bispecific antibody) have complementary and synergistic roles indicating that the combined targeting through the bispecific antibody would increase the subject’s response even if they were not responsive to the therapies individually. Additionally, Sheng teaches that nivolumab, a PD-1 antibody, has been approved by the FDA as a treatment option if Ipilimumab (a CTLA-4 antibody) was not effective. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method taught by Xencor and Sheng in subjects who have not been previously treated with the bispecific antibody disclosed by Xencor. A skilled artesian would have reasonably drawn this conclusion as the patient would have already demonstrated resistance to the antibody.
It is further mentioned that Xencor teaches that heterodimeric antibodies, such as the anti-PD1 x anti-CTLA4 bispecific antibody, is expected to be more selective for PD1+CTLA4+ double positive TILs versus single positive PD-1 only or CTLA4 only T cells which is expected to improve the therapeutic index of combined checkpoint blockade (page 23, [00101]) indicating that the use of the bispecific antibody could be more impactful that the monotherapies combined if the cancer is resistant. 
Regarding claims 18 and 19, Xencor and Sheng teach the method of claim 1 as discussed above.
Sheng further teaches that immunotherapy in oncology is a switch from the cell-killing modality using relatively nonspecific cytotoxic methods (chemotherapy) or therapies that target cancer specific pathways to methods that employ the patients’ immune system to attack cancer (page S26, left column, paragraph 1). Sheng teaches that immuno-oncology agents approved so far show that this treatment modality offers distinct and, in many cases, improved activity over traditional chemotherapy and targeted therapeutic methods (page S26, right column, paragraph 1). Sheng further teaches that the first commercially available PD-L1 inhibitor, Atezolizumab, received accelerated approval from the FDA in 2016 for locally advanced or metastatic urothelial carcinoma after failure of platinum-containing chemotherapy and that is also now approved for NSCLC. Sheng also teaches that other checkpoint inhibitors have been approved from cancers following platinum-containing chemotherapies (page S29, left column, paragraph 1). 
Sheng further teaches that preclinical and clinical studies have begun to explore these immunotherapeutic approaches in combination with other types of agents such as chemotherapy, radiation, targeted therapies, and cancer vaccines based on the rationale that they may prime the immune response against multiple antigens and improve treatment outcomes (page S38, right column, paragraph 3). 
Based on the teachings of Sheng, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng in the treatment of a subject who has been treated with chemotherapy or radiation. A skilled artesian would have been motivated to treat a subject that had been treated with chemotherapy as checkpoint inhibitors have a different mechanism of action and have been demonstrated to be effective in the treatment of cancers that are refractory to traditional chemotherapies. Additionally, as taught by Sheng, the use of chemotherapy or radiation may act synergistically priming the immune response against multiple antigens improving treatment outcomes. 

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42 as applied to claim 1 above, and in further view of Larkin, J. et al. (2015) Combined Nivolumab and Ipilimumab or Monotherapy in Untreated Melanoma The New England Journal of Medicine 373(1); 23-34. 
Xencor and Sheng teach the method of claim 1 as discussed above. Xencor and Sheng, however, do not disclose that the time period sufficient to treat the cancer is between about 3 weeks and 9 weeks.
Larkin teaches the use of combination therapy in the treatment of metastatic melanoma using a CTLA-4 inhibitor (Ipilimumab) and a PD-1 inhibitor (Nivolumab), which match the targeted receptors of the bispecific antibody in the instant application (abstract background, page 23, paragraph 1). Larken teaches combination therapy with dosages of 1 mg/kg Nivolumab and 3 mg/kg Ipilimumab administered intravenously every 3 weeks or 4 weeks (study design and treatment, page 24, right column, paragraph 4). In the study, objective response (partial or complete) was observed in patients in 1.1 to 11.6 months with an average response time of 2.76 months (Table 2, page 29, Nivolumab plus Ipilimumab column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xencor and Sheng to incorporate the teachings of Larkin and have a time period sufficient to treat the cancer be between 1.1 and 11.6 months. A skilled artesian would have been motivated to make this combination as the antibodies taught by Larkin target the same checkpoints as the bispecific antibody of Xencor and demonstrate that similar dosages are effective in between 1.1 and 11.6 months (Table 2, page 29, Nivolumab plus Ipilimumab column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42, as applied to claims 1 and 3 above, and in further view of Srivastava, P., et al. (2018) Primary amelanotic malignant melanoma of cervix masquerading as squamous cell carcinoma presenting with extensive metastases. BMJ Case Rep (10); 1-4.
Xencor and Sheng teach the method of claim 3 as discussed above. Xencor and Sheng, however, do not disclose that the melanoma is cervical carcinoma. 
Srivastava provides a case report of a patient with amelanotic malignant melanoma of the cervix (page 1, left column, background). Srivastava teaches possible immunotherapy options for use in treatment of malignant melanoma of the cervix including an anti-CTLA-4 antibody (Ipilimumab) and an anti-PD-1 inhibitor (Nivolumab) (page 3, right column, paragraph 1) which match the target receptors of the bispecific antibody taught by Xencor. Srivastava further teaches the benefits that combination therapies using these two inhibitors have shown in the treatment of advanced melanoma (page 3, right column, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng for the treatment of melanoma where the melanoma is cervical carcinoma as taught by Srivastava. One of ordinary skill in the art would have been motivated to apply the treatment methods disclosed by Shan to the treatment of genital melanomas discussed by Srivastava in order to more effectively treat what is considered to be a rare disease (Srivastava, page 1, left column, background) that has a very poor prognosis (Srivastava, page 3, left column, paragraph 2).

New claims 10-12, and 15 are newly rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42 as applied to claim 1 above, and in further view of US 2018/0185481 A1 (van Dijk, M., et al ) 05 July 2018; priority to 07 December 2016 (herein “van Dijk”)

Regarding claim 10-12, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor and Sheng, however, do not disclose that the solid cancerous tumor is a relapsed and/or refractory solid cancerous tumor.
van Dijk teaches antibodies that specifically bind to CTLA-4 and antagonize CTLA-4 function (abstract) and teaches that the antibodies are particularly useful for increasing T-cell activation in response to an antigen (e.g., a tumor antigen or an infectious disease antigen) and/or decreasing Treg-mediated immune suppression, and hence for treating cancer in a subject (page 1, [0007]). van Dijk teaches that the CTLA-4 antibodies of the invention can be combined with an additional therapeutic agent, preferably an anti-PD-1 antibody, for use as a medicament (page 9, [0064]). van Dijk also teaches that the CTLA-4 antibodies disclosed can used in the construction of bispecific antibodies (page 4, [0029]) using methods that are known in the art (page 46, [0304]).
van Dijk teaches that the “cancers that can be treated with the antibodies, therapeutic combinations, or pharmaceutical combinations described herein include, without limitation, solid cancer (e.g., relapsed or refractory solid cancer, and advanced or metastatic solid cancer)” (page 30, [0190]). 
It is noted that, while van Dijk teaches that the solid cancer is relapsed or refractory solid cancer, it would have been obvious to a skilled artesian to also treat solid cancers that are relapsed and refractory with the method disclosed by van Dijk. A skilled artesian would have been motivated to treat these cancers as van Dijk teaches that both can be treated with the methods disclosed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng in the treatment of relapsed and/or refractory solid tumors as taught by van Dijk. A skilled artesian would have been motivated to make this combination in order to treat cancers that are known to be treatable using antibodies that target the same checkpoints as the bispecific antibody of the method taught by Xencor and Sheng. Furthermore, a skilled artesian would have had a reasonable expectation of success in treating these tumors as van Dijk, Xencor, and Sheng all teach the manipulation of the immune environment through PD-1 and CTLA-4 checkpoints to treat solid cancers; that is to say that all of the references are teaching the same mechanisms through which PD-1 and CTLA-4 checkpoint targeting antibodies treat solid cancers.

Regarding claim 15, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor teaches that PD-1 and CTLA-4 are coexpressed in a variety of tumor types including prostate cancer.
Xencor and Sheng, however, do not disclose that the prostate cancer is castration-resistant prostate cancer.
van Dijk teaches antibodies that specifically bind to CTLA-4 and antagonize CTLA-4 function (abstract) and teaches that the antibodies are particularly useful for increasing T-cell activation in response to an antigen (e.g., a tumor antigen or an infectious disease antigen) and/or decreasing Treg-mediated immune suppression, and hence for treating cancer in a subject (page 1, [0007]). van Dijk teaches that the CTLA-4 antibodies of the invention can be combined with an additional therapeutic agent, preferably an anti-PD-1 antibody for use as a medicament (page 9, [0064]). van Dijk also teaches that the CTLA-4 antibodies disclosed can be used in the construction of bispecific antibodies (page 4, [0029]) using methods that are known in the art (page 46, [0304]).
van Dijk further teaches that the “cancers that can be treated with the antibodies, therapeutic combinations, or pharmaceutical combinations described herein include, without limitation, solid cancer (e.g., relapsed or refractory solid cancer, and advanced or metastatic solid cancer)” (page 30, [0190]) including prostate cancer that is castration resistant (page 32, [0198], “prostate cancer (e.g., hormone refractory (e.g., castration resistant), metastatic, metastatic hormone refractory (e.g., castration resistant, androgen independent)”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng in the treatment of castration-resistant prostate cancer as taught by van Dijk. A skilled artesian would have been motivated to make this combination in order to treat cancers that are known to be treatable using antibodies that target the same checkpoints as the bispecific antibody of the method taught by Xencor and Sheng. Furthermore, a skilled artesian would have had a reasonable expectation of success in treating these tumors as van Dijk, Xencor, and Sheng all teach the manipulation of the immune environment through PD-1 and CTLA-4 checkpoints to treat solid cancers; that is to say that all of the references are teaching the same mechanisms through which PD-1 and CTLA-4 checkpoint targeting antibodies treat solid cancers.
New claim 20 is newly rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42 as applied to claim 1 above, and in further view of Hakozaki, T., et al (2018) Re-challenging immune checkpoint inhibitor in a patient with advanced non-small cell lung cancer: a case report BMC Cancer 18(302); 1-4.
Xencor and Sheng teach the method of claim 1 as discussed above. 
Sheng further teaches that preclinical and clinical studies have begun to explore these immunotherapeutic approaches in combination with other types of agents such as chemotherapy, radiation, targeted therapies, and cancer vaccines based on the rationale that they may prime the immune response against multiple antigens and improve treatment outcomes (page S38, right column, paragraph 3). Sheng also teaches that several PD-1/PD-L1 and CTLA-4 inhibitors have been approved by the FDA and that some have been approved for patients as a second-line treatment after failure of ipilimumab and also after failure of platinum-containing chemotherapies (page S28, left column, paragraph 1; page S29, left column, paragraph 1).
Xencor and Sheng, however, do not disclose that the subject has been treated with at least four prior systemic therapies. 
Hakozaki teaches that immune checkpoint inhibitors are essential drugs for the treatment of non-small cell lung cancer (NSCLC), however in patients previously treated with ICP inhibitors, the efficacy and safety of re-challenging the same or another ICP inhibitor remain unclear (abstract, background). Hakozaki  presents a case study of a patient treated with nivolumab (an anti-PD-1 antibody) for advanced NSCLC who was previously treated with an ICP inhibitor as the first-line chemotherapy along with heavy cytotoxic chemotherapy. After five lines of chemotherapy, and 3 cycles of nivolumab, as the ICP inhibitor re-challenge, the patient achieved a partial response (abstract, case presentation). Hakozaki concludes that the case might suggest that re-challenging an ICP inhibitor could be clinically active in select patients with advanced NSCLC who progress after achieving an initial clinical benefit with an ICB inhibitor (abstract, conclusion). Hakozaki teaches that at present cytotoxic chemotherapy is the standard of care for patients with NSCLC after disease progression with ICP inhibitors, and that the efficacy and safety of re-challenging the same or another ICP inhibitor in such a setting is unclear (page 1, right column, paragraph 1). Hakozaki further teaches a case study in which a patient with advanced NSCLC who was previously treated with a first-line ICP inhibitor followed by cytotoxic chemotherapy, responded to nivolumab as a sixth-line treatment (page 1, right column, paragraph 2). Hakozaki teaches that the patient’s immunity against the tumor, which shifted to “escape” phase at the time of pembrolizumab therapy failure, might have been reactivated by subsequent treatment resulting in changes in the tumor mutation and neoantigen load, tumor infiltrating T-cell repertoire, and immunosuppressive tumor microenvironment (page 2, right column, paragraph 2). 
Based on the teachings of Hakozaki, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng in the treatment of a subject who has been treated with five prior systemic therapies as taught by Hakozaki. A skilled artesian would have been motivated to make this combination as it is demonstrated by Hakozaki that a patient’s immune response can evolve over time following systemic treatments altering the patient’s responsiveness to the immune checkpoint blockade. A skilled artesian would have had a reasonable expectation of success in treating these patients as the outcomes taught by Hakozaki are similar to the teachings of Sheng in which systemic therapies are discussed as a potential way to prime the immune response against multiple antigens and improve treatment outcomes (Sheng, page S38, right column, paragraph 3). 


Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
In regards to the rejection of claims 1-9 under 35 USC 103, applicant argues that the Office has not met its burden with regard to establishing a prima facie case of obviousness. Applicant argues that a person of ordinary skill in the art (POSA) would have had no motivation to combine the cited references in the first place and, even if they had, there would have been no reasonable expectation of success in arriving at the claimed method.  Applicant further argues that the data in the specification, as well as additional post-filing data discussed in the response, evidence unexpected results for the claimed methods (response, page 5, paragraphs 3-6).
For clarity, it is noted that in the response applicant refers to the reference herein referred to as Xencor as Bernett.
Applicant argues that contrary to the Examiner’s assertion, the combination of Xencor and Sheng would not render the present claims obvious. Applicant argues that first, a POSA would not have been motivated to apply the dosing amounts and schedules related to the monospecific antibodies of Sheng to the bispecific antibodies of Xencor. Applicant further argues that Sheng fails to disclose any bispecific antibody, much less a bispecific antibody that binds PD1 and CTLA4 as required per the instant claims, nor does Sheng provide any motivation to a POSA to replace such monospecific antibodies with any bispecific antibodies. Applicant argues that Sheng merely discloses certain monospecific antibodies that either bind to CTLA4 or PD1 and that each monospecific antibody has two binding arms that bind to the same target. Applicant argues that in contrast, the present claims recite bispecific antibodies that bind to both CTLA4 and PD1 and that each binding arm binds to a different target antigen. Applicant argues that as such, a POSA would not have been motivated to apply dosing amounts and schedules related to monospecific, bivalent antibodies to the bispecific and monovalent for each of the two targets (response, page 6, paragraph 2). Applicant further argues that at best, a POSA would have been motivated to administer either the monospecific antibodies disclosed by Sheng or a combination of the antibodies and points to a passage from Sheng in which Sheng teaches that the combination therapy of nivolumab and ipilimumab have remarkable clinical benefits over the monotherapy alone. Applicant further argues that even the combination therapy of nivolumab and ipilimumab disclosed in Sheng is not administered every 13-15 days as required for the bispecific antibody in the claims. Applicant further points to a passage in Sheng with nivolumab was dosed at 1 mg/kg followed by ipilimumab on the same day at 3 mg/kg every 3 weeks for 4 doses (response, page 7, paragraph 1).
In response, applicant is first reminded that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In this case, the reference Sheng is introduced into the 35 USC 103 rejection of the claims in order to demonstrate that effective dosing schedules and application of antibodies that bind the same targets as those of the bispecific antibody taught by Xencor were known in the art prior to the effective filing date of the claimed invention. A skilled artesian would have been motivated to apply these dosing schedules to the bispecific antibody and dosages taught by Xencor as they are established and trialed dosing regimens in the blockade of the same checkpoints. At the very least, a skilled artesian would have used these dosing schedules as a starting point in determining optimized dosing regimens via routine optimization for the bispecific antibody, which, as discussed in the rejection above, does not sustain a patent as per MPEP 2144.05 (II). As antibodies targeting the same pathways are known to be used in treatment every 14-21 days, it would have been obvious to a skilled artesian to use this treatment schedule as a starting point for routine optimization.
In response to applicant’s arguments that a POSA would not have been motivated to replace the monospecific antibodies of Sheng with the bispecific antibodies of Xnecor, it is first noted that the rejection is relying on the reference Xencor to teach the bispecific antibody structure as well as the dosing amount. As such, a skilled artesian would not have had to have been motivated to replace the monospecific antibodies that bind to CTLA4 or PD1 taught by Sheng with the bispecific antibody taught by Xencor. It is noted, however, that this motivation and a reasonable expectation of success would have been present as the antigens targeted in both cases are of the same checkpoints. Furthermore, Xencor teaches that bispecific antibodies may reduce toxicities associated with monotherapies (page 2, [0004] and [0005]) and be more effective as selective blockade of double-positive TILs versus single positive T cells is expected to improve the therapeutic index of combined checkpoint blockade (page 23, [00101]). While applicant argues that Sheng does not disclose any bispecific antibodies, Sheng does not need to disclose the bispecific antibody as Xencor teaches a bispecific antibody that matches that of the instant application both in terms of the amino acid sequences used in the antibody construction as well as the structural configuration of the antibody (see alignments of amino acids above and the configurations of the antibodies in Xencor Figures 1A and 1B which teach a bottle opener format and a dual scFv respectively (figure page 1/196, pdf page 149)). Furthermore, Xencor teaches the distinction between monospecific and bispecific antibodies that applicant is pointing out and even discloses the benefits of using bispecific antibodies over monospecific antibodies stating that “the data show that XENP20717 (which is disclosed to be a bispecific antibody with a bottle opener format; page 30, [00126]) activates T cells more potently than both anti-PD-1 bivalent alone as well as a combination of one arm anti-PD-1 and one-arm anti-CTLA-4 demonstrating the advantage of selectively activating T cells expressing multiple immune checkpoint receptors (page 138, [00569]). One of ordinary skill in the art, whom MPEP 2141.03(I) teaches is a person of ordinary creativity, not automation, would have reasonably been able to combine the teachings of Xencor and Sheng together and use the bispecific antibody and treatment dosages taught by Xencor with the dosage schedules of antibodies blocking the same target checkpoints taught by Sheng. 
	

Applicant argues that the references Srivastava and Larkin do not cure the deficiencies of Xencor and Sheng and do not disclose any bispecific antibodies, much less a CTLA4xPD1 bispecific antibody having the claimed sequences (response, page 7, paragraph 2). 
The references Srivastava and Larkin were introduced in the rejections above to demonstrate that the limitations of the claims were known in the art prior to the effective filing date of the claimed invention and would have been obvious in view of the references in combination with Xencor and Sheng. The references are not needed to cure any supposed deficiencies in Xencor and Sheng. Furthermore, the references do not need to disclose bispecific antibodies in order for a skilled artesian to reasonably apply their teachings to the teachings of Xencor and Sheng.

Applicant further argues that if a POSA did attempt to combine the disclosures of Xencor and Sheng, the POSA would not have a reasonable expectation of success in arriving at the claimed invention. Applicant argues that Sheng focuses on monospecific antibodies but those skilled in the art are aware that bispecific antibodies are complex molecules with significant clinical pharmacology challenges. Applicant references Betts et al “Mechanistic Quantitative Pharmacology Strategies for the Early Clinical Development of Bispecific Antibodies in Oncology,” Clin. Pharmacol. Ther. (2020) 108, 528-541, 529 as teaching that efficacious dosing regimen of the two targets cannot be independently controlled for bispecific antibodies. Applicant further argues that Betts teaches that there are many factors impacting variability in the clinic of bispecific antibodies including the affinity of the individual arms, the potential for avidity, target expression, presence of soluble target, and PK” and that safety concerns need to also be minimized and managed (response, page 7, paragraph 3). Applicant further argues that it would not have been straightforward for a POSA to apply doses and administration schedules utilized for monospecific antibodies to bispecific antibodies, especially those having different sequences, with any reasonable expectation of success (response, page 8, paragraph 1). Applicant argues that for these reasons, a POSA would not have been motivated to administer the bispecific antibody based on the monospecific teachings of Sheng, much less the antibody of the invention at the specific dosages and intervals of every 13-15 days, much less with a reasonable expectation of success (response, page 8, paragraph 2). 
In response, a skilled artesian would have recognized that individual dosing of the two targets of bispecific antibodies could not be independently controlled based on the teachings of Xencor alone as the antibody variable domains responsible for binding are on the same antibody fusion molecule and therefore are not separately controlled. Xencor, as discussed above, teaches bispecific antibodies that comprise identical structures, both in terms of amino acid structure and configuration, to the bispecific antibody of the instant disclosure. Xencor also teaches dosing of the antibody from 0.1-100 mg/kg as well as studies with dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196; page 123, [00509]). As Xencor does not disclose the schedule for administration, a skilled artesian, who would have been motivated to use the bispecific antibody taught by Xencor based on the benefits taught by Xencor discussed above, would reasonably have turned to the knowledge of the prior art in the dosing of antibodies that target PD-1 and CTLA-4 which had been widely used and characterized in the prior art as a guide and, at the very least, used these schedules as starting point for the routine optimization of therapeutic regimens for treatment.
Applicant is reminded that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
	In this case, a skilled artesian using the therapeutic dosing schedules taught by Sheng that are commonly used for anti-PD-1 and anti-CTLA-4 antibodies for treatment or, at the very least, as a starting point for the optimization of dosing schedules of the bispecific antibody taught by Xencor would have had a reasonable expectation of success in arriving at the claimed invention as the dosing schedules are close to or overlapping with the dosing schedules of the instant application. 

Applicant further argues that the dosage regimen of the antibody of the instant claims exhibit surprising and unexpected results (response, starting on page 8, (ii)). Applicant argues that the present application provides surprising results for the treatment of various solid cancer tumors with the bispecific antibody of the instant claims. In particular, applicant argues that the application discloses that dosages ranging from 0.15 to 10 mg/kg of XmAb20717 was well tolerated in patients with various solid cancerous tumors (response, page 9, paragraph 1). Applicant further argues that post filing data shows that patients with solid cancerous tumor experienced complete or partial remission after XmAb20717 was administered using the dosage regimen of the instant claims and provides examples of phase 1 dose-escalation studies of XmAb20717 (response, page 9, paragraphs 2 and 3). Applicant argues that the second study showed that robust CD4 and CD8 T cell activation was observed and that low baseline tumoral expression of myeloid recruitment genes, including IL-8 were associated with clinical benefit. Applicant argues that data observed in phase I clinical trials indicated that 10 mg/kg of XmAb20717 administered every two weeks was associated with complete and partial responses in multiple tumor types and was generally well tolerated (response, page 10, paragraph 1). Applicant argues that for at least these reasons, each of the pending claims are non-obvious over Xencor either alone or in combination with Sheng, Srivastava and/or Larkin (response, page 10, paragraph 2).
It is first noted that the results obtained by applicant are inherent to the methods disclosed by the combination of Xencor and Sheng in which the bispecific antibody administered at the dosages taught by Xencor at the timelines taught by Sheng are used to treat solid tumors as taught in the cited references. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that the exact outcomes of the studies discussed in applicant’s response would be a result of the application of the method taught by the applied references. As conclusive proof of efficacy is not required to demonstrate obviousness, the references do not need to explicitly teach these outcomes in order for the combination of the references to render the instant claims obvious. 
It is further noted that, based on the teachings of Xencor, many of these results would have been expected by a skilled artesian. For example, Xencor teaches that the bispecific antibodies perform one or more of the following in a subject in need thereof: a) upregulating pro-inflammatory cytokines; b) increasing T-cell proliferation, expansion or tumor infiltration; c) increasing interferon-γ and other cytokine production by T-cells; d) increasing IL-2 secretion, e) stimulating antibody response; f) inhibiting cancer cell growth; g) promoting antigen specific T cell immunity; h) promoting CD4+ and/or CD8+ T cell activation; i) alleviating T-cell suppression; j) promoting NK cell activity; k) promoting apoptosis or lysis of cancer cells; and/or l) cytotoxic or cytostatic effect on cancer cells (pages 24-25, [00104]).

Based on the discussion above, applicant’s arguments of 11 October 2022 were determined to not be persuasive.
	

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647